DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 05/21/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of allocating dedicated and common resources to a UE for transmission of pilots or reference signals. For example, Kim (US 2014/0376482) discloses UE transmission of a sounding reference signal using common or dedicated resources based on whether SRS resource information received from the network includes UE-specific SRS information.  Li (US 2014/0256328), discloses a UE transmitting pilots using UE device selected transmission resources from a set of dedicated resources assigned by a macro base station based on detection of energy. Tang (US 2020/0314933), discloses transmission resources allocated to a terminal, including a common resource shared by multiple stations and one or more dedicated resources assigned to a particular station for transmission of reference signals for measurement.
Other prior arts teach the concept of keep-alive messaging is well known in the art. For example, Valko (US 6,519,248) describes a UE transmitting keep alive messages at periodic intervals to prevent inactivity and to maintain a network connection. Pragada (US 2014/0321416) further describes reception of a reference signal and a keep alive message at a WTRU.
While measurement of pilot signals from UEs using dedicated and common sets of resources are well known in the art, there is no combination of prior art that teaches  identifying, based at least in part on measurements of the first set of pilot signals and the second set of pilot signals, a third set of UEs for which the network access device operates as a serving cell, and in conjunction with the remainder of the claim.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477